J-S23036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID ALLEN YINGLING                       :
                                               :
                       Appellant               :   No. 1539 WDA 2018

           Appeal from the PCRA Order Entered September 19, 2018
      In the Court of Common Pleas of Indiana County Criminal Division at
                        No(s): CP-32-CR-0001059-2016


BEFORE:      BENDER, P.J.E., NICHOLS, J., and COLINS*, J.

MEMORANDUM BY COLINS, J.:                                FILED JUNE 21, 2019

       Appellant, David Allen Yingling, appeals from the order entered

September 19, 2018, that denied his first petition filed under the Post

Conviction Relief Act (“PCRA”).1 We affirm on the basis of the PCRA court

opinion.

       In its opinion, the PCRA court correctly set forth the relevant facts and

procedural history of this case. See PCRA Court Opinion, filed September 19,

2018, at 1-4. Therefore, we have no reason to restate them at length here.

       For the convenience of the reader, we briefly note that a competency

evaluation of Appellant was completed by Abhishek Jain, M.D., who submitted

a written report to the trial court dated July 7, 2016. According to Dr. Jain,

____________________________________________


1   42 Pa.C.S. §§ 9541–9546.



*    Retired Senior Judge assigned to the Superior Court.
J-S23036-19


Appellant understood the nature and object of the proceedings against him,

could participate and assist his defense, and was therefore competent to stand

trial. On January 13, 2017, Appellant pleaded guilty to murder of the third

degree.2 On April 3, 2017, the trial court sentenced Appellant to 17½ to 35

years of confinement. At both his plea and sentencing hearings, Appellant

was     represented     by    two     attorneys,    Donald   McKee,     Esquire,   and

Annmarie Everett, Esquire           (hereinafter,   collectively,   “trial   counsel”).

Appellant did not file a direct appeal.

        On March 26, 2018, Appellant filed his first, pro se, timely PCRA petition.

On April 3, 2018, the PCRA court appointed counsel to represent Appellant

and ordered PCRA counsel to file an amended petition within 90 days of the

date of the order, and PCRA counsel complied on June 22, 2018. The amended

PCRA petition alleged:

        Despite [Appellant]’s mental health concerns, prior counsel did
        not further investigate [Appellant]’s mental state . . . at the time
        [Appellant] entered his plea. . . .

        [Appellant] believes and therefore avers that prior counsel should
        have attempted to bargain a plea for him based on a Guilty but
        Mentally Ill plea.

        ...

        [Appellant]’s prior counsel was ineffective in that [Appellant]
        would not have entered a plea had he been aware of the proper
        sentencing range that he was going to be subjected to due to his
        prior record score.

Amended PCRA Petition, 6/22/2018, at ¶¶ 18-19, 23.

____________________________________________


2   18 Pa.C.S. § 2502(c).

                                           -2-
J-S23036-19


        On August 27, 2018, the PCRA court held an evidentiary hearing.3 At

the hearing, both Attorney McKee and Attorney Everett testified that they

considered the possibility of a guilty-but-mentally-ill defense, but, given the

Dr. Jain’s findings and the Commonwealth’s plea offer of third-degree murder,

they did not believe that presenting such a defense was the best possible

strategy for Appellant.         Attorney Everett additionally testified that she

discussed the possible range of sentences with Appellant at the time of his

plea.

        On September 19, 2018, the PCRA court entered an order denying

Appellant’s petition and an accompanying opinion.         On October 19, 2018,

Appellant filed this timely appeal.4

        Appellant presents the following issues for our review:

        1.    Whether the [PCRA] court erred when it made a finding that
        defense counsel was effective counsel when defense counsel failed
        to inquire about [Appellant]’s mental state at the time of the plea
        hearing, making the plea involuntary and unknowing[].

        2.    Whether the [PCRA] court erred when it made a finding that
        defense counsel was effective counsel, even though counsel failed
        to pursue a guilty but mentally ill defense, causing the plea to be
        involuntary and unknowing.


____________________________________________


3 The notes of testimony for the PCRA hearing are incorrectly labelled as
“Omnibus Pretrial Motion”.
4 On November 19, 2018, Appellant filed his statement of errors complained
of on appeal. Later that same day, the PCRA court ordered that the opinion
accompanying its order denying PCRA relief would serve as its opinion
pursuant to Pa.R.A.P. 1925(a).


                                           -3-
J-S23036-19


       3.   Whether the [PCRA] court erred when it made a finding that
       defense counsel was effective counsel, even though defense
       counsel failed to advise [Appellant] about the possible sentencing
       ranges that he could face at sentencing.

Appellant’s Brief at 6 (suggested answers and unnecessary capitalization

omitted).

       “We review the denial of PCRA relief to decide whether the PCRA court’s

factual determinations are supported by the record and are free of legal error.”

Commonwealth v. Medina, 2019 PA Super 119, *8 (filed April 17, 2019)

(quoting Commonwealth v. Brown, 196 A.3d 130, 150 (Pa. 2018)).

       All of Appellant’s claims allege ineffective assistance of trial counsel.

Appellant’s Brief at 16-22. Appellant specifically contends that his trial counsel

was ineffective, because counsel “did not inquire into [Appellant]’s mental

state at the time of his guilty plea” and “failed to advance a guilty but mentally

ill verdict or plea” or “to inform [him] of this possible legal avenue.” Id. at

16, 18, 22. He also argues that trial counsel was ineffective for failing to

“advise [him] of his prior record score and sentencing ranges prior to

sentencing.” Id. at 14.5

____________________________________________


5 In his brief to this Court, Appellant also contends that Dr. Jain’s evaluation
does not include his prior mental health treatment history and that his
“hearing issues coupled with his mental illness ultimately caused his guilty
plea to be involuntarily and unknowingly entered.” Appellant’s Brief at 17-18.
However, Appellant makes no mention of Dr. Jain’s failure to explore his
mental health history or his hearing issues in his amended PCRA petition, and,
thus, these challenges are waived. Commonwealth v. Santiago, 855 A.2d
682, 691 (Pa. 2004) (“Regardless of the reasons for [an a]ppellant’s belated



                                           -4-
J-S23036-19


       [C]ounsel is presumed to be effective.

          To overcome this presumption, a PCRA petitioner must
          plead and prove that: (1) the underlying legal claim is of
          arguable merit; (2) counsel’s action or inaction lacked any
          objectively reasonable basis designed to effectuate his
          client’s interest; and (3) prejudice, to the effect that there
          was a reasonable probability of a different outcome if not
          for counsel’s error.

       Commonwealth v. Root, 179 A.3d 511, 518 (Pa. Super. 2018)
       (citation omitted) (some formatting). “A failure to satisfy any of
____________________________________________


raising of [an] issue, it is indisputably waived. We have stressed that a claim
not raised in a PCRA petition cannot be raised for the first time on appeal.”).

Assuming Appellant’s claim that Dr. Jain should have explored his mental
health treatment history were not waived, when asked during his guilty plea
hearing if he had “ever received treatment for a mental disease or disability[,]”
Appellant answered, “No.” N.T., 1/13/2017, at 4. “A person who elects to
plead guilty is bound by the statements he makes in open court while under
oath[.]” Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super.
2011); accord Commonwealth v. Wilcox, 174 A.3d 670, 674 (Pa. Super.
2017), appeal denied, 184 A.3d 545 (Pa. 2018).

Likewise, assuming arguendo that the issue of Appellant’s hearing were not
waived, immediately prior to his plea hearing, Appellant completed a nine-
page written guilty plea colloquy giving his full name, age, education, and
comprehension of written and spoken English and acknowledging that he
understood the charge to which he was pleading guilty, the facts summarized
by the Commonwealth that supported his plea, his right to trial by jury
including the jury selection process, and the presumption of innocence; he
initialed pages 2 to 9 and signed page 9. Appellant’s hearing problems could
not have affected his ability to complete a written colloquy, and this written
colloquy satisfied all of the inquiries necessary to find that a plea is voluntarily
and understandingly tendered pursuant to Pa.R.Crim.P. 590.                     See
Commonwealth v. McGarry, 172 A.3d 60, 66-67 (Pa. Super. 2017), appeal
denied, 185 A.3d 966 (Pa. 2018). Additionally, during his oral guilty plea
colloquy in open court, Appellant never requested that a question be repeated,
asked any participant to increase his or her volume, or otherwise demanded
assistance with his hearing. See generally N.T., 1/13/2017. Hence,
assuming this issue were not waived, we would still find no arguable merit to
Appellant’s assertion that his hearing somehow rendered his plea unknowing
or involuntary.

                                           -5-
J-S23036-19


         the three prongs of [this] test requires rejection of a claim of
         ineffective assistance[.]” Commonwealth v. Chmiel, 30 A.3d
         1111, 1128 (Pa. 2011).

Medina, 2019 PA Super 119, *15.              “Allegations of ineffectiveness in

connection with the entry of a guilty plea will serve as a basis for relief only if

the ineffectiveness caused the defendant to enter an involuntary or unknowing

plea.”    Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013)

(citation omitted).

         After a thorough review of the record, the briefs of the parties, the

applicable     law,   and   the   well-reasoned   opinion    of   the   Honorable

Thomas M. Bianco, we conclude Appellant’s issues merit no relief. The PCRA

court opinion comprehensively discusses and properly disposes of those

questions.     See PCRA Court Opinion, filed September 19, 2018, at 7–12

(finding: (1) with regard to Appellant’s claim that trial counsel was ineffective

for failing to investigate Appellant’s mental health at the time of the plea,

Appellant failed to establish that the underlying claim has arguable merit,

because the competency evaluation sufficiently addressed Appellant’s state of

mind at the time of the crime and at the time of the plea, so a request for a

further evaluation was not warranted; (2) with regard to Appellant’s claim that

counsel was ineffective for failing to pursue a guilty-but-mentally-ill verdict or

plea, Appellant failed to establish that trial counsel lacked an objectively

reasonable basis, because both Attorneys McKee and Everett testified during

the PCRA hearing that they considered the possibility of such a defense but,



                                       -6-
J-S23036-19


given Dr. Jain’s findings and the Commonwealth’s plea offer of third-degree

murder, did not believe that seeking a guilty-but-mentally-ill finding was the

best strategy; and (3) with regard to Appellant’s claim that trial counsel was

ineffective for failing to advise him of his prior record score and the applicable

sentencing ranges prior to the entry of his plea, Appellant failed to establish

that trial counsel lacked an objectively reasonable basis, because (a) Attorney

Everett testified that she discussed the possible range of sentences with

Appellant at the time of his plea, and (b) Appellant never told trial counsel

that he wished to withdraw his plea after learning his prior record score and

the applicable standard range of the sentencing guidelines).

      Accordingly, having discerned no error of law, we affirm on the basis of

the PCRA court’s opinion. See Medina, 2019 PA Super 119, *8. The parties

are instructed to attach the opinion of the PCRA court in any filings referencing

this Court’s decision.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/21/2019




                                      -7-
                                                                   Circulated 05/30/2019 03:08 PM




         .�
��

�·
     IN THE COURT OF COMMON PLEAS OF INDIANA COUNTY, PENNSYLVANIA


     ·COMMONWEALTH OF
     PENNSYLVANIA,
                                               CRIMINAL DIVISION
                             vs.
                                               NO. l 059 CRIM 2016

     DAVID ALLEN YINGLING,
           Petitioner.



                                    OPINION AND ORDER OF COURT


     Bianco,   J.

           This matter comes before the Court on the Amended Petition Under Post-


     Conviction Collateral Relief Act (hereinafter the "Amended PCRA Petition") filed


     on behalf of Petitioner, David Allen Yingling. For the reasons stated herein, the


     Amended PCRA Petition is DENIED.


                                               FACTS


           Petitioner was charged with a violation of 1 8 Pa.CS.A. §2501 (a), Criminal


     Homicide. At all times relevant to the allegations contained in the PCRA




                    S I :QI WV 6 I d�S 81 Ol
                     SJ l!00:3 .:lO >H!31J
                    ONV ,U�VlONOHJ O(!d
                      ;..umo:i \1H't10�1                                                  s
Petition, Petitioner was represented by Donald L. McKee, Esquire, and AnnMarie


Everett, Esquire.'


        On January 13, 2017, Petitioner entered a plea of guilty to Count 2, as


amended, Murder of the Third Degree, 1 8 Pa.CS.A. §2 502(c), a felony of the

first degree. The Commonwealth of Pennsylvania moved for the Nol Pros of


Count 1, Criminal Homicide. At the time of the entry of the guilty plea, the


Court engaged Petitioner in an oral guilty plea colloquy. During the oral


colloquy, the Court reviewed the written colloquy entitled "Guilty Plea,


Explanation of Defendant's Rights," previously completed and executed by


Petitioner. This form contains nine (9) pages. Petitioner's initials appear on


pages 2 through 9, and Petitioner's signature appears on page 9. The


signatures of Attorney McKee and Attorney Everett also appear on page 9. The


written colloquy is dated January 11, 201 7. At the PCRA hearing, the written


colloquy was introduced as Commonwealth's Exhibit 1, and the transcript of the


Plea Hearing was introduced as Defendant's Exhibit 1. In response to the


questions presented in the colloquies, both written and oral, Petitioner

I
 A review of the transcript from the Magisterial District Court reveals that Petitioner was represented by Donald L.
McKee, Esquire, Ann Marie Everett, Esq., and Aaron F. Ludwig, Esquire, during the early stages of this matter.

                                                         2
responded with appropriate answers, and in a manner consistent with a


knowing and voluntary plea.


      Petitioner was sentenced by the Court on April 3, 201 7. Petitioner was


ordered to pay the cost of prosecution of $1,470.50, pay a fine in the amount

of $500, and undergo incarceration at a State Correctional Institution for a


period of not less than 1 7 Yi years nor more than 35 years. Petitioner did not


file a post-sentencing motion, nor did Petitioner file an appeal to the Superior


Court of Pennsylvania.


      On March 26, 201 8, Petitioner filed a Motion for Post Conviction Relief


with the Clerk of Court of Indiana County, Pennsylvania. By Order of Court


dated April 2, 2018, the Court appointed Jennifer Westrick, Esquire, to


represent Petitioner. Attorney Westrick filed the Amended Petition Under Post-


Conviction Collateral Relief Act at issue on June 22, 2018. In the Amended


PCRA Petition, Petitioner appears to raise two issues: "Ineffective Assistance of


Counsel - Plea," and "Ineffective Assistance of Counsel - Prior Record Score."


      This Court conducted a hearing to address the Amended PCRA Petition on


August 27, 2018. During the course of the hearing, the Court heard testimony

                                        3
from Petitioner, Attorney Donald McKee, and Attorney AnnMarie Everett. This


matter is ripe for decision.


                                  APPLICABLE LAW


      The relevant portions of the Post Conviction Relief Act are set forth

below; Petitioner must prove each by a preponderance of the evidence:


             (1) That the petitioner has been convicted of a crime
             under the laws of this Commonwealth and is at the
             time relief is granted:
                   (i) currently serving a sentence of imprisonment,
                   probation or parole for the crime;



             (2) That the conviction or sentence resulted from one
             or more of the following:




                   (ii) Ineffective assistance of counsel which, in the
                   circumstances of the particular case, so
                   undermined the truth-determining process that
                    no reliable adjudication of guilt or innocence
                   could have taken place.



             (3) That the allegation of error has not been previously
             litigated or waived.

             (4) That the failure to litigate the issue prior to or
             during trial, during unitary review or on direct appeal

                                         4
            could not have been the result of any rational, strategic
            or tactical decision by counsel.


      42 Pa.CS.A. § 9543.


      " 'Counsel is presumed effective, and [Petitioner] bears the burden of


proving otherwise.'" Commonwealth v. Fears, 86 A.3d 795, 803-804 (Pa.


2014), quoting Commonwealth v. Steele, 961 A.2d 786, 796 (Pa.


2008)(additional citation omitted). 'To prevail on an ineffectiveness claim,


[Petitioner] must establish: '(1) the underlying claim has arguable merit; (2) no


reasonable basis existed for counsel's actions or failure to act; and (3)


[Petitioner] suffered prejudice as a result of counsel's error such that there is a


reasonable probability that the result of the proceeding would have been


different absent such error.'" Id.. quoting Commonwealth v. Lesko, 1 5 A.3d


345, 3 73 (Pa. 201 l)(additional citation omitted). "Failure to prove any prong of


this test will defeat an ineffectiveness claim." ld.,_, citing Commonwealth v.


Basemore, 560 Pa. 258, 744 A.2d 171, 738 (2000).


      In this case, Petitioner alleges that his counsel was ineffective regarding


the entrance of his plea. " 'Allegations of ineffectiveness in connection with the


                                         5
entry of a guilty plea will serve as a basis for relief only if the ineffectiveness


caused the defendant to enter an involuntary or unknowing plea. Where the


defendant enters his plea on the advice of counsel, the voluntariness of the plea


depends on whether counsel's advice was within the range of competence


demanded of attorneys in criminal cases.'" Commonwealth v. Barndt, 74 A.3d


185, 192 (Pa.Super. 2013), quoting Commonwealth v. Wah, 42 A.3d 335, 338-


39 (Pa.Super. 201 2).


                                     DISCUSSION


      To begin, the Court recognizes that Petitioner is eligible for relief under


42 Pa.CS.A. §9543(a) in that Petitioner was convicted of a crime and is


currently serving a sentence of imprisonment for the crime.


      As stated above, the Amended PCRA Petition sets forth two issues


separately identified as "Ineffective Assistance of Counsel - Plea" and


"Ineffective Assistance of Counsel - Prior Record Score." However, the Court


believes that the Amended PCRA Petition actually contains four separate claims


of ineffective assistance of counsel. The Court believes it is important to


specifically identify all issues raised for the Court's consideration.

                                           6
      First, Petitioner asserts that counsel was ineffective for failing to


investigate Petitioner's mental state at the time of the crime. Second, Petitioner


asserts that counsel was ineffective for failing to investigate Petitioner's mental


health state at the time of the plea. Third, Petitioner asserts that counsel was

ineffective for failing to pursue a guilty but mentally ill defense or plea. Finally,


Petitioner alleges that counsel was ineffective for failing to advise Petitioner of


his prior record score and the appropriate sentencing guideline range prior to


the entry of his plea. The Court will discuss the merits of each of the


Petitioner's claims individually.


      With regard to Petitioner's claim that counsel was ineffective in failing to


investigate Petitioner's mental health at the time of the crime, Petitioner has


failed to establish that the underlying claim has arguable merit. Prior to the


commencement of any critical stage of the criminal proceedings, a Competency


Evaluation of Petitioner was completed by Abhishek Jain, MD, of the


Pennsylvania Department of Human Services. Dr. Jain interviewed Petitioner on


June 9, 2016, and submitted a written report on July 7, 2016. The written


report was admitted into evidence at the PCRA hearing as Commonwealth's

                                          7
Exhibit 2. In the report, Dr. Jain states that "Mr. Yingling provided a detailed,


coherent, rational, and non-psychotic account of the alleged events leading to


his charge." Evaluation at 4. Dr. Jain quotes Petitioner as having stated "I had


the mind to cut him up and get rid of him so I wouldn't get caught, but I

couldn't."   kL.

      Consequently, the Court finds that the Competency Evaluation sufficiently


addresses Petitioner's state of mind at the time of the crime, and a request for


a further evaluation was not warranted. Therefore, this ineffective assistance


claim fails because the underlying claim lacks merit. In any event, given the


findings and conclusions of Dr. Jain, a reasonable basis existed for Attorney


McKee and Attorney Everett to rely on that evaluation and not request that a


separate evaluation be conducted as to Petitioner's mental health at the time of


the crime. Therefore, even if the underlying claim had merit, Petitioner's


argument fails because counsel had a reasonable basis for the decision not to


request an additional evaluation.


      Next, the Court addresses Petitioner's claim that counsel was ineffective


for failing to investigate Petitioner's mental health or competency at the time of

                                          8
the plea. Once again, the Court looks to Competency Evaluation conducted by


Dr. Jain. In the written report, Dr. Jain concludes as follows: "It is my opinion,


with a reasonable degree of medical certainty, that although Mr. Yingling has a


likely diagnosis of Unspecified Schizophrenia Spectrum and Other Psychotic


Disorder stemming from a history of auditory hallucinations, these symptoms


are not likely to interfere with his present ability to understand the nature and


object of the proceedings against him, or to participate and assist in his


defense. Thus, it is my opinion that he is presently competent to stand trial."


Evaluation at l l. Given this timely and definite opinion, the Court finds that


Petitioner's underlying claim lacks merit. At the very least, counsel had a


reasonable basis for not requesting another evaluation or questioning


Petitioner's competency to understand and enter the plea.


      Next, the Court addresses Petitioner's claim that counsel was ineffective


for failing to pursue a Guilty but Mentally Ill verdict or plea. Section 314 of the


Pennsylvania Crimes Code provides in pertinent part as follows:


      A person who timely offers a defense of insanity in accordance with the
      Rules of Criminal Procedure may be found "guilty but mentally ill" at trial
      if the trier of facts finds, beyond a reasonable doubt, that the person is

                                         9
      guilty of an offense, was mentally ill at the time of the commission of the
      offense and was not legally insane at the time of the commission of the
      offense.


1 8 Pa.CS.A. § 314(a). Furthermore, 1 8 Pa.CS.A. § 314(c) defines mentally ill as


"[o]ne who as a result of mental disease or defect, lacks substantial capacity

either to appreciate the wrongfulness of his conduct or to conform his conduct

to the requirements of the law."


      During the PCRA hearing, Attorney McKee and Attorney Everett testified

that they considered the possibility of such a defense, however, given the


findings and conclusions of Dr. Jain, as set forth in the written Competency


Evaluation, and the plea offer of Third Degree Murder, they did not believe that


seeking a guilty but mentally ill finding was the best strategy. In regards to


trial strategy, "a claim of ineffectiveness will not succeed by comparing, in


hindsight, the trial strategy trial counsel actually employed with the alternatives

foregone." Commonwealth v. Miller, 987 A.2d 638, 653 (Pa. 2009), citing


Commonwealth v. Puksar, 597 Pa. 240, 951 A.2d 267, 277 (2008).


Additionally, in examining effectiveness of trial strategy, " 'the balance tips in

favor of a finding of effective assistance as soon as it is determined that trial

                                         10
counsel's decision had any reasonable basis.' "liL..._ quoting Commonwealth v.


Cooper, 515 Pa. l 53, 527 A.2d 973, 975 (l 987)(additional quotation omitted).


Once again, the Court finds that Petitioner's underlying claim has no merit, and


at the very least, counsel had a reasonable basis for not pursuing a guilty but

mentally ill finding.


      Finally, the Court addresses Petitioner's claim that counsel was ineffective


for failing to advise Petitioner of his Prior Record Score and the applicable


sentencing ranges prior to the entry of the guilty plea. This argument is


without merit.


      During the PCRA hearing, Attorney Everett testified that although she was


unaware of Petitioner's Prior Record Score at the time of the plea, she did


discuss with Petitioner the possible ranges of sentences. Further, Attorney


Everett testified after she reviewed the Pre-Sentence Investigation report, she


discussed with Petitioner his Prior Record Score and the applicable sentencing


ranges given the Offense Gravity Score of the current offense. Subsequent to


that conversation, Petitioner never informed counsel that he wished to withdraw


his plea. The Court notes that Petitioner never indicated to the Court that he

                                         ll
                                                  ,




wished to withdraw his plea. The Court also notes that the plea colloquies do


not reference a Prior Record Score, a sentencing range, or a specific sentence


bargain or recommendation. Petitioner's claim must fail because there was a


reasonable basis for the attorneys' actions in continuing with the plea because

Petitioner did not state that he wished to withdraw his plea after becoming


aware of his Prior Record Score and applicable standard range of the sentencing


guidelines.


      WHEREFORE, the Court enters the following Order.




                                       12
       IN THE COURT OF COMMON PLEAS OF INDIANA COUNTY,
                               PENNSYLVANIA
COMMONWEALTH OF
PENNSYLVANIA,
                                          CRIMINAL DIVISION
                 vs.
                                          NO. 1059 CRIM 2016


DAVID ALLEN YINGLING,
   Petitioner.



                              ORDER OF COURT


   AND NOW this 19th day of September, 2018, this matter having


come before the Court on the Amended Petition Under Post-


Conviction Collateral Relief Act filed on behalf of Petitioner, and the


Court having held a hearing thereon, it is hereby ORDERED,


ADJUDGED, and DECREED that said Amended Petition Under Post-


Conviction Collateral Relief Act is DENIED, consistent with the attached


Opinion.


                                   BY THE COURT:

                                     \   -�C..-1\   .-.a.   '
                                                                _
                                   Thomas M. Bianco, Judge


    S I :QI WV 61 d3S 8 IOZ
     SH!OOJ .:JO �t!3lJ
    ONV ,U!VlONOHlOl!c
      AlNOO:l VNVIONI